ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 24 June 2021 for the application filed 24 May 2019 which claims foreign priority to CN201810512349.1 filed 25 May 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 20 May 2021, with respect to claims 1, 4-5 and 7-8 have been fully considered and are persuasive in view of the amendments provided.  The previous rejections of claims 1, 4-5 and 7-8 have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a hull, wherein the hull comprises a shape resembling a shape of physalia physalis as; one or more buoyancy gasbags, one or more ballonets, and a heat regulating gasbag provided inside the hull; wherein the buoyancy gasbags are filled with lighter-than-air gas and are provided at an upper layer inside the hull; the ballonets are filled with air and are provided at a lower layer inside the hull; the heat regulating gasbag is provided at a middle layer inside the hull and is filled with a working medium reversibly regulated between a gas state and a liquid state; and a thermodynamic cycle device for heating or pressurizing the working medium is provided inside the heat regulating gasbag; wherein the buoyancy gasbags comprise four buoyancy gasbags evenly distributed inside the hull, the bottom of each buoyancy gasbag provided with a first valve for gas charging and discharging; wherein the ballonets comprise four ballonets evenly distributed inside the hull, the bottom of each of the ballonets provided with a second valve for deflating the ballonet and an air blower for inflating the ballonet; wherein: the four buoyancy gasbags and the four ballonets are arranged in sequence end to end from left to right; lower edges of corresponding sides of the two buoyancy gasbags near two sides of the hull abut lower edges of corresponding sides of the ballonets near the two sides of the hull; lower edges of two opposite sides of the buoyancy gasbags in the center of the hull abut lower edges of two opposite sides of the ballonets in the center of the hull; and edges of side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/30/2021